DETAILED ACTION
Applicant’s reply, filed 6 January 2022 in response to the non-final Office action mailed 6 October 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-19 are pending, wherein: claims 1-9 and 12-19 have been amended, and claims 10-11 are as previously presented. 


Claim Objections
Claim 3 is objected to because of the following informalities:  in b) the as-amended claim recites “the organic phosphite, the phosphonite relative to” and should either be --the organic phosphite or the phosphonite relative to-- or --the organic phosphite, the phosphonite or mixtures thereof relative to--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the as-amended claim appears to contain amending errors with respect to “a)” and “b)” and now recites “b)  1,3,5-trimethyl-2,4,6-tris(3,5-di-t-butyl-4-hydroxybenzyl)benzene, organic phosphite tris(2,4-di-tert-butylphenyl)   phosphite,”. In sum: i) a portion of previous a) now appears within b); ii) a) no longer recites two stabilizers as present (note “and” has been deleted) but uses plural “stabilizers”; iii) --the-- is missing in front of ‘organic phosphite’; and iv) there is a large spacing present in the phosphite recitation.   Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  in b) the recitation of “phosphite and relative to” should instead be --phosphite relative to--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  (i) in b) the recitation of “phosphite and relative to” should instead be --phosphite relative to--; and (ii) there is a closed parenthesis between the recitation of b) and c), “a) -d),)”, and should be removed.  Appropriate correction is required.
Claims 17 and 18 are objected to because of the following informalities:  “consisting of” should be --consisting of:-- (the colon is currently missing).  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, there is a lack of antecedent basis for “carbon black” as currently recited. The instant claim recites “wherein the polyethylene is a compound meant to recite that --wherein the polyethylene is a composition comprising a carbon black--, or --wherein the polyethylene component has a carbon black content in the range of--, or --wherein the polyethylene composition further comprises a carbon black--. This is a maintained rejection. 
Regarding claim 19, there is a lack of antecedent basis for “carbon black” as currently recited. The instant claim recites “wherein the polyethylene is a compound comprising a carbon black”. It appears from Applicant’s amendments that by “compound” the instant claims may instead have meant to recite that --wherein the polyethylene is a composition comprising a carbon black--, or --wherein the polyethylene component has a carbon black content in the range of--, or --wherein the polyethylene composition further comprises a carbon black--. This is a maintained rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As-amended claim 1 recites the range of zinc sulfide c) of ≥0.01 wt% and ≤ 0.09 wt%. As such, the much broader claim 13 recitation of “c) ≥0.005 wt% and ≤ 0.3 wt%” is improper for failing to limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-2, 4, 6-8, 10-12 and 15-16 are allowed.
Claims 5, 13 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3, 9, 13, 14 and 17-18 would be allowable if rewritten to overcome the objections set forth in this Office action.

Response to Arguments/Amendments
	The objections to claims 2-3, 6-8 and 13-19 are maintained as set forth above or otherwise withdrawn as a result of Applicant’s filed claim amendments. 
claims 2-3, 5, 9, 12 and 17-19 are maintained as set forth above or otherwise withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 103 rejection of claims 1-19 as unpatentable over Hjertberg et al. (US PGPub 2015/0090671) in view of Bilda et al. (WO 99/19397 A1) is withdrawn as a result of Applicant’s filed claim amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767